      Case 1:20-cv-00105-JRH-BKE Document 19 Filed 02/17/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




RYAN ALEXANDER MAYS,

      Plaintiff-j^pellant,
                                         Case No.: CV 120-105
vs.

                                         Appeal No.: 20-10102-J
JUDGE DANIEL J. CRAIG,
et. al.,

      Defendants-i^pellees




                                ORDER




      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this
                           /y4L       day of February 2021.




                                   HOVfOSapiCE J. laaHDAL HALL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
